Citation Nr: 1725473	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO. 11-21 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from November 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland that, among other things, denied service connection for chronic obstructive pulmonary disease. In August 2011, the Veteran filed a substantive appeal, seeking only to appeal the RO's denial of service connection for chronic obstructive pulmonary disease. 


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered. Specifically, the Veteran must be afforded a new VA examination to determine whether his claimed chronic obstructive pulmonary disease (COPD) is related to his active service. McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

A review of the record in this matter reflects the Veteran filed a claim for service connection for multiple ailments, including COPD, in June 2008. Service treatment records reflect the Veteran was treated for a cough and other respiratory issues while in service. The Veteran has also provided medical treatment records that reflect a current diagnosis of COPD. A VA examination of this Veteran was conducted in September 2008 pursuant to his June 2008 claims. However, the examination is silent as to diagnosis or etiology of COPD, noting only that the Veteran's lung fields were clear to auscultation.

The Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). Here, the September 2008 VA examiner did not provide a diagnosis or etiological opinion concerning the Veteran's claimed COPD, despite the presence in the record of both in-service treatment for respiratory problems and a current diagnosis of COPD. 

In light of these facts, the Board finds that the Veteran must be afforded a new VA examination to assess whether the Veteran's claimed COPD is related to his service. 38 U.S.C.A. § 5103A (West 2014); Green v Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding private or VA treatment records.

2. Schedule the Veteran for an examination with a qualified VA medical professional to determine the current nature and severity of the Veteran's COPD. The entire claims file, including this remand, must be made available to, and reviewed by, the examiner. 

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's COPD is related to his active service.

In providing his/her opinion, the examiner must specifically comment on the following:

a) The Veteran's private treatment records, received August 19, 2008, that indicate the Veteran has been diagnosed with COPD; 
b) The Veteran's service treatment records documenting treatment for chest pain and coughing; and,

c) The Veteran's lay statements regarding COPD. 

The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion. However, if the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

3. After completing the above, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

